          Case 3:20-cv-03345-WHO Document 88 Filed 11/05/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA



                                    RELATED CASE ORDER

        A Motion for Administrative Relief to Consider Whether Cases Should be Related or a
Sua Sponte Judicial Referral for Purpose of Determining Relationship (Civil L.R. 3-12) has been
filed. I have considered the statements in support and opposition of this motion. As the judge
assigned to case

         20-cv-03345-WHO
         BMA LLC v. HDR Global Trading Limited

        I find that the more recently filed case(s) that I have initialed below are related to the case
assigned to me, and such case(s) shall be reassigned to me. Any cases listed below that are not
related to the case assigned to me are referred to the judge assigned to the next-earliest filed case
for a related case determination.

      Case            Title                                Related Not Related
      20-cv-07140-YGR Dolgov v. HDR Global Trading Limited   X


                                               ORDER

         The parties are instructed that all future filings in any reassigned case are to bear the
initials of the newly assigned judge immediately after the case number. Any case management
conference in any reassigned case will be rescheduled by the Court. The parties shall adjust the
dates for the conference, disclosures and report required by FRCivP 16 and 26 accordingly.
Unless otherwise ordered, any dates for hearing noticed motions are vacated and must be re-
noticed by the moving party before the newly assigned judge; any deadlines set by the ADR Local
Rules remain in effect; and any deadlines established in a case management order continue to
govern, except dates for appearance in court, which will be rescheduled by the newly assigned
judge.



Dated: November 5, 2020                            By:

                                                   William H. Orrick

                                                   United States District Judge
Case 3:20-cv-03345-WHO Document 88 Filed 11/05/20 Page 2 of 2
